1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Delia Guerra
8
9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     DELIA GUERRA,                            )   No. 5:20-cv-01738-PD
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of TWO THOUSAND SIX HUNDRED TWENTY-SEVEN
23
     DOLLARS and NINETY-EIGHT CENTS ($2,627.98), and costs under 28 U.S.C.
24
     § 1920 in the amount of FOUR HUNDRED DOLLARS ($400.00), as authorized
25
     ///
26
     ///
27
     ///
28



                                              1
1    by 28 U.S.C. §§ 2412(d), 1920, subject to the terms of the above-referenced
2    Stipulation.
3
     Dated: June 24, 2021
4
5                             __________________________________________
                              THE HONORABLE PATRICIA DONAHUE
6
                              UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
